DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 1-18 are pending and currently under consideration for patentability under 37 CFR 1.104.
Foreign Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copies have been received.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/20/2020 have been considered by the examiner.

	Claim Objections
Claims 1, 2, and 14 are objected to because of the following informalities:  
Claim 1 recites “the region of the jaw projecting”. The Examiner believes that “a region of the jaw projecting” are the correct words to use here.
Claim 2 recites “are are movable”. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “are movable”.
Claim 14 recites “accessis”. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “access is”.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
"camera securement mechanism" in claim 1, 12, and 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the Applicant’s specification below as performing the claimed function, and equivalents thereof.
“can be, for example, a conventional threaded connection, a bayonet closure, a section pressure-compressed with the camera or a click closure” [0007]
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 recites the limitation "the support" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The Examiner believes that “the movably supported jaw is rotatable” are the correct words to use here.
Claim 9 is similarly rejected by virtue of its dependency upon claim 2.
Claim 11 recites “wherein the coupling of the endoscope head to the endoscope coupler is carried out by merely exerting pressure”. It is unclear what kind of pressure is being exerted and what component is receiving the pressure in order to couple the two components together.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejectionss under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 10-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,707,340 to Hipp et al. (hereinafter "Hipp").
Regarding claim 1, Hipp discloses in Fig. 1 an endoscope coupler for a camera (Col. 5, Lines 33-40- this device can be used for any appliance which can be connected to the endoscope, such as for example a video camera), comprising: 
(See Examiner’s annotated Fig. 12), with a camera securement mechanism for securing the endoscope coupler on the camera (Fig. 12; See Col. 5, lines 33-44-Here the objective 31 is illustrated, which is connected with the endoscope shank 29 in an analog manner. It can be clearly seen that the main body 2 in the region of the latching-clamping device is identical with that of the main body of the insert funnel) and with an endoscope head-receiving region for at least partial reception of an endoscope head when an endoscope is coupled with the camera (See Examiner’s annotated Fig. 12), 
wherein the endoscope head-receiving region is accessible across an access of the endoscope head from a direction of a distal end of the endoscope coupler (Fig. 12), and with an endoscope-fixing mechanism for the securement of the endoscope on the endoscope coupler (Fig. 1 - rocker levers 3), wherein the endoscope-fixing mechanism comprises at least one movably supported jaw loaded with a spring force such that at least one region of the jaw is pressed into the access and blocks the access (Col. 2, lines 36-59- three levers symmetrical to the central recess, jutting into the recess; the levers forced under a spring force in the pivoting direction towards the central recess, so that they displace under spring force on inserting the proximal end of the endoscope and then either grip behind the ocular funnel or with insert funnel endoscopes), 
wherein at least the region of the jaw projecting into the access is formed such that a distal section of the region of the jaw tapers in the direction toward the distal end of the endoscope coupler (Fig. 3 – rocker lever 3) such that a pressure exerted on the distal section of the region of the jaw in the direction toward the proximal end of the endoscope coupler generates a force that counteracts the spring force (Col. 2, lines 36-59 - the levers forced under a spring force in the pivoting direction towards the central recess, so that they displace under spring force on inserting the proximal end of the endoscope).


    PNG
    media_image1.png
    547
    582
    media_image1.png
    Greyscale

Regarding claim 2, Hipp discloses the claimed invention as discussed above concerning Claim 1, and Hipp further discloses wherein the endoscope coupler comprises a detachment mechanism upon actuation of which the regions of the jaw projecting into the access are are movable out of the access (Col. 5, lines 27-32-for releasing the endoscope, the clamping ring 5 is rotated clockwise in its home position).
Regarding claim 3, Hipp discloses the claimed invention as discussed above concerning Claim 2, and Hipp further discloses wherein the detachment mechanism is structured such that, upon the actuation, the spring force that loads the jaw is reduced (Col. 5, lines 27-32-For releasing the endoscope, the clamping ring 5 is rotated clockwise in its home position, in which it is noticably latched by the spring force impinging on the latching balls 13).
Regarding claim 4, Hipp discloses the claimed invention as discussed above concerning Claim 2, and Hipp further discloses wherein the detachment mechanism is structured such that it is initiated through a rotation in a circumferential direction of the endoscope coupler (Col. 5, lines 27-32-For releasing the endoscope, the clamping ring 5 is rotated clockwise).
Regarding claim 5, Hipp discloses the claimed invention as discussed above concerning Claim 1, and Hipp further discloses wherein at least the region of the jaw projecting into the access is formed such that a proximal section of the region of the jaw is tapered more steeply in the direction toward the proximal end of the endoscope coupler than is the distal section in the direction toward the distal end of the endoscope coupler (Fig. 1 – rocking lever 3).
Regarding claim 6, Hipp discloses the claimed invention as discussed above concerning Claim 1, and Hipp further discloses wherein the movably supported jaw is supported such that the movably supported jaw is rotatable about an axis extending parallel to a direction of introduction of the endoscope head (Col. 5 line 62 – Col. 6 line 12-the rocker levers 3a, these are, in this shown latched position, freely pivotable about their pivoting axes).
Regarding claim 7, Hipp discloses the claimed invention as discussed above concerning Claim 6, and Hipp further discloses wherein the support rotatable about an axis extending parallel to the direction of introduction of the endoscope head is implemented through a first pin which projects beyond the jaw either only in the direction toward the distal end of the endoscope coupler or only in the direction toward the proximal end of the endoscope coupler (Fig. 1 - peg 9)
Regarding claim 8, Hipp discloses the claimed invention as discussed above concerning Claim 6, and Hipp further discloses wherein the movably supported jaw is supported such that the movably supported jaw is displaceable in a guide groove (Fig. 3a- blind hole type reliefs 19- Col. 4, lines 18-25- Helical springs 4 are inserted into the bores 6, the ends of which repectively support the rocker lever 3; Col. 4- lines 43-58- On its end which is supported by the spring 4, blind hole type reliefs 19 are provided, in which the ends of the springs lie).
Regarding claim 10, Hipp discloses the endoscope coupler as in Claim 8, and Hipp further discloses wherein the spring force loading takes place through at least one spring disposed in the guide groove (Fig. 1 - springs 4; Col. 4, lines 18-25- Helical springs 4 are inserted into the bores 6, the ends of which repectively support the rocker lever 3; Col. 4- lines 43-58- On its end which is supported by the spring 4, blind hole type reliefs 19 are provided, in which the ends of the springs lie).
Regarding claim 11, Hipp discloses a method for coupling an endoscope with a camera using an endoscope coupler, comprising the steps: 
securing the endoscope coupler on the camera (Fig. 12; Col. 5, Lines 33-40- this device can be used for any appliance which can be connected to the endoscope, such as…a video camera); and 
securing the endoscope head of the endoscope on the endoscope coupler (Fig. 12- endoscope shank 29), 
wherein the coupling of the endoscope head to the endoscope coupler is carried out by merely exerting pressure (Col. 5, lines 5-15; the rocker lever is pressed into the groove 30 of the endoscope 28 when the shank 29 is completely inserted)
Regarding claim 12, Hip discloses the method for coupling an endoscope with a camera as in Claim 11, and Hipp further discloses further comprising providing a proximal end of the endoscope coupler for disposition of the endoscope coupler on the camera (See Examiner’s annotated Fig. 12), with a camera securement mechanism for securing the endoscope coupler on the camera (Fig. 12; See Col. 5, lines 33-44-Here the objective 31 is illustrated, which is connected with the endoscope shank 29 in an analog manner. It can be clearly seen that the main body 2 in the region of the latching-clamping device is identical with that of the main body of the insert funnel) and with an endoscope head-receiving region for at least partial reception of an endoscope head when an endoscope is coupled with the camera (See Examiner’s annotated Fig. 12). 
wherein the endoscope head-receiving region is accessible across an access of the endoscope head from a direction of a distal end of the endoscope coupler (Fig. 12), and with an endoscope-fixing mechanism for the securement of the endoscope on the endoscope coupler (Fig. 1 - rocker levers 3), 
wherein the endoscope-fixing mechanism comprises at least one movably supported jaw loaded with a spring force (Fig. 3 – rocker lever 3) such that at least one region of the jaw is pressed into the access and blocks the access  (Col. 2, lines 36-59- three levers symmetrical to the central recess, jutting into the recess; the levers forced under a spring force in the pivoting direction towards the central recess, so that they displace under spring force on inserting the proximal end of the endoscope and then either grip behind the ocular funnel or with insert funnel endoscopes),, 
wherein at least the region of the jaw projecting into the access is formed such that a distal section of the region of the jaw tapers in the direction toward the distal end of the (Fig. 3 – rocker lever 3) such that a pressure exerted on the distal section of the region of the jaw in the direction toward the proximal end of the endoscope coupler generates a force that counteracts the spring force (the levers forced under a spring force in the pivoting direction towards the central recess, so that they displace under spring force on inserting the proximal end of the endoscope).
 .


    PNG
    media_image1.png
    547
    582
    media_image1.png
    Greyscale

Regarding claim 13, Hipp discloses a method for decoupling an endoscope from an endoscope coupler (Col. 1, Lines 19-20 -  the connection should be easily detachable), comprising: 
(Col. 5, lines 27-32-For releasing the endoscope, the clamping ring 5 is rotated clockwise).
Regarding claim 14, Hipp disclose the method for decoupling an endoscope from an endoscope coupler as in Claim 13, and Hipp further discloses further comprising: 
providing a proximal end of the endoscope coupler for disposition of the endoscope coupler on the camera (See Examiner’s annotated Fig. 12), with a camera securement mechanism for securing the endoscope coupler on the camera (Fig. 12; See Col. 5, lines 33-44-Here the objective 31 is illustrated, which is connected with the endoscope shank 29 in an analog manner. It can be clearly seen that the main body 2 in the region of the latching-clamping device is identical with that of the main body of the insert funnel) and with an endoscope head-receiving region for at least partial reception of an endoscope head when an endoscope is coupled with the camera (See Examiner’s annotated Fig. 12), 
wherein the endoscope head-receiving region is accessible across an access of the endoscope head from a direction of a distal end of the endoscope coupler (Fig. 12), and with an endoscope-fixing mechanism for the securement of the endoscope on the endoscope coupler (Fig. 1 - rocker levers 3), 
wherein the endoscope-fixing mechanism comprises at least one movably supported jaw loaded with a spring force such that at least one region of the jaw is pressed into the access and blocks the access (Fig. 1 - rocker levers 3; Col. 2, lines 36-59- three levers symmetrical to the central recess, jutting into the recess; the levers forced under a spring force in the pivoting direction towards the central recess, so that they displace under spring force on inserting the proximal end of the endoscope and then either grip behind the ocular funnel or with insert funnel endoscopes), 
wherein at least the region of the jaw projecting into the accessis formed such that a distal section of the region of the jaw tapers in the direction toward the distal end of the endoscope coupler (Fig. 3 – rocker lever 3) such that a pressure exerted on the distal section of the region of the jaw in the direction toward the proximal end of the endoscope coupler generates a force that counteracts the spring force (the levers forced under a spring force in the pivoting direction towards the central recess, so that they displace under spring force on inserting the proximal end of the endoscope).

    PNG
    media_image1.png
    547
    582
    media_image1.png
    Greyscale

Regarding claim 15, Hipp discloses the method for decoupling an endoscope from an endoscope coupler as in Claim 13, and Hipp further discloses wherein the detachment mechanism is actuated through a rotational movement in the circumferential direction of the (Col. 5, lines 27-32-For releasing the endoscope, the clamping ring 5 is rotated clockwise).
Regarding claim 16, Hipp discloses in Fig. 12 a camera with an endoscope coupler (Fig. 12; Col. 5, Lines 33-40- this device can be used for any appliance which can be connected to the endoscope, such as…a video camera) , the endoscope coupler comprising: 
providing a proximal end of the endoscope coupler for disposition of the endoscope coupler on the camera (See Examiner’s annotated Fig. 12), with a camera securement mechanism for securing the endoscope coupler on the camera (Fig. 12; See Col. 5, lines 33-44-Here the objective 31 is illustrated, which is connected with the endoscope shank 29 in an analog manner. It can be clearly seen that the main body 2 in the region of the latching-clamping device is identical with that of the main body of the insert funnel) and with an endoscope head-receiving region for at least partial reception of an endoscope head when an endoscope is coupled with the camera (See Examiner’s annotated Fig. 12), 
wherein the endoscope head-receiving region is accessible across an access of the endoscope head from a direction of a distal end of the endoscope coupler (Fig. 12), and with an endoscope-fixing mechanism for the securement of the endoscope on the endoscope coupler (Fig. 3 – rocker lever 3), 
wherein the endoscope-fixing mechanism comprises at least one movably supported jaw (Fig. 3 – rocker lever 3) loaded with a spring force such that at least one region of the jaw is pressed into the access and blocks the access (Col. 2, lines 36-59- three levers symmetrical to the central recess, jutting into the recess; the levers forced under a spring force in the pivoting direction towards the central recess, so that they displace under spring force on inserting the proximal end of the endoscope and then either grip behind the ocular funnel or with insert funnel endoscopes), 
wherein at least the region of the jaw projecting into the access is formed such that a distal section of the region of the jaw tapers in the direction toward the distal end of the endoscope coupler (Fig. 3 – rocker lever 3) such that a pressure exerted on the distal section of the region of the jaw in the direction toward the proximal end of the endoscope coupler generates a force that counteracts the spring force (Col. 2, lines 36-59 - the levers forced under a spring force in the pivoting direction towards the central recess, so that they displace under spring force on inserting the proximal end of the endoscope).

    PNG
    media_image1.png
    547
    582
    media_image1.png
    Greyscale

Regarding claim 17, Hipp discloses the camera as in Claim 16, and Hipp further discloses wherein the endoscope coupler is fixedly connected with the camera (Fig. 12).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,707,340 to Hipp et al. (hereinafter "Hipp") in further view of U.S. Publication No. 2006/0220381 to Gill.
Regarding claim 9, Hipp discloses the claimed invention as discussed above concerning Claim 7, but Hipp does not expressly teach wherein the movably supported jaw supported displaceably in the guide groove is implemented through a second pin which only projects beyond the jaw in a direction that is opposite to the direction in which the first pin, through which the support takes place that is rotatable about the axis extending parallel to the direction of introduction of the endoscope head, projects beyond the jaw.
However Gill teaches of an analogous coupling device wherein the movably supported jaw supported displaceably in the guide groove is implemented through a second pin which only projects beyond the jaw in a direction that is opposite to the direction in which the first pin, through which the support takes place that is rotatable about the axis extending parallel to the (see [0070]; Fig. 7B – jaw E1 and  pin P1).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Hipp to include a movably supported jaw supported displaceably by a second pin, as seen above in the teachings of Gill. It would have been advantageous to make the combination in order to rotate the lever about pin ([0070] of Gill).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,707,340 to Hipp et al. (hereinafter "Hipp") in further view of U.S. Publication No. 2007/0010707 to Leiner et al. (hereinafter “Leiner”).
Regarding claim 18, Hipp discloses the camera as in Claim 16, but Hipp does not expressly teach wherein a portion of an optical system of the camera is disposed on the endoscope coupler.
However, Leiner teaches of an analogous endoscopic device wherein a portion of an optical system of the camera is disposed on the endoscope coupler (Fig. 2 – lens cell 14 and three-element lens 16; see [0026]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Hipp to include a portion of an optical system of the camera is disposed on the endoscope coupler. It would have been advantageous to make the combination in order to connect video cameras and the like to the proximal end of an endoscope to display and record endoscopic images while performing surgical procedures or performing exploratory operations for diagnostic purposes ([0002 of Leiner).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. SHARPLESS whose telephone number is (571)272-2387.  The examiner can normally be reached on Monday-Friday 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.A.S./Examiner, Art Unit 3795     

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795

/ANH TUAN T NGUYEN/Supervisory Patent Examiner, Art Unit 3795